         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JAMES F. HUMPHREY,


                  Petitioner,                                                       JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:18-cv-117

                  VANCE LAUGHLIN; and TIMOTHY C.
                  WARD,

                  Respondents.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order dated February 4, 2020, adopting the U.S. Magistrate

                     Judge's Report and Recommendation dismissing the 28 U.S.C. § 2254 Petition; judgment is hereby

                     entered granting Respondents' Motion to Dismiss and denying Petitioner's in forma pauperis status

                     on appeal. The case stands closed.




            Approved by: ________________________________
                          ___________________________




            February 5, 2020                                                    Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
